NOT RECOMMENDED FOR PUBLICATION
                                File Name: 08a0061n.06
                                 Filed: January 16, 2008

                                           No. 06-1412

                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT


JERAL PEOPLES,                                )
                                              )
       Plaintiff-Appellant,                   )
                                              )   ON APPEAL FROM THE UNITED
               v.                             )   STATES DISTRICT COURT FOR THE
                                              )   WESTERN DISTRICT OF MICHIGAN
CHOPPLER et al.,                              )
                                              )
       Defendants-Appellees.                  )   OPINION
                                              )


       Before: MERRITT, GILMAN, and COOK, Circuit Judges.

       PER CURIAM. Jeral Peoples, a Michigan state prisoner represented by counsel, appeals

the district court’s dismissal of his access-to-the-courts claim against the Michigan Department of

Corrections (MDOC) and various prison officials. He challenges the dismissal on the ground that

the Sixth Circuit cases relied upon by the district court are no longer good law in light of the

Supreme Court’s decision in Jones v. Bock, 127 S. Ct. 910 (2007). Because we agree, we reverse

the district court’s judgment and remand the case for further proceedings consistent

with this opinion.


                                      I. BACKGROUND

       Peoples is an inmate at the Baraga Maximum Correctional Facility in Baraga, Michigan.

While serving a sentence for a conviction that is not specified in the record, prison officials
No. 06-1412
Peoples v. Choppler

apparently accused Peoples of misconduct. The nature of the misconduct is not clear from the record

and is not relevant to this appeal. Peoples’s complaint states that an administrative hearing officer

found that he had in fact engaged in the misconduct, and that Peoples appealed the hearing officer’s

decision. In pursuing his administrative appeal, Peoples alleges that he prepared “legal material that

proves him innocent of any violence” and that he sent the material to the prison library to be

photocopied. He contends that the documentation was never returned to him because corrections

officers destroyed it, in violation of his civil rights.

          Peoples asserts that he attempted to exhaust his administrative remedies with regard to the

claimed civil rights violations by filing both a Step I and a Step II grievance with the appropriate

prison officials. He acknowledges that his Step I grievance was denied after he was interviewed by

a prison official. His Step II grievance, however, was allegedly not received by the proper person

and therefore was never processed. He accuses one of the prison’s resident unit managers and other

prison officials of intercepting the latter grievance and “not allow[ing] it to be processed.” The

record does not contain further information about Peoples’s efforts, if any, to exhaust his

administrative remedies.

          In December of 2005, Peoples filed a pro se complaint pursuant to 42 U.S.C. § 1983. His

complaint described the foregoing allegations and claimed that the MDOC and certain of its

employees denied him access to the courts in violation of his First and Fourteenth Amendment

rights.

          The district court sua sponte determined that, although “Peoples’s claims are the type of

claims that may be grieved,” he had failed to sufficiently allege and demonstrate the exhaustion of

                                                   -2-
No. 06-1412
Peoples v. Choppler

his administrative remedies. This decision was reached in reliance on then-governing Sixth Circuit

case law that interpreted the Prisoner Litigation Reform Act (PLRA), 42 U.S.C. § 1997e, to require

that a prisoner-litigant allege and show in his complaint that he had exhausted all available

administrative remedies. See Knuckles El v. Toombs, 215 F.3d 640, 642 (6th Cir. 2000), Williams

v. McGinnis, 175 F.3d 857 (6th Cir. 1999), and Brown v. Toombs, 139 F.3d 1102 (6th Cir. 1998).

Peoples’s complaint was accordingly dismissed without prejudice. The district court docket sheet

for this case shows that the defendants did not file a response to Peoples’s complaint.

       Peoples timely appealed with the assistance of counsel. He argues that the cases relied upon

by the district court in dismissing his complaint are no longer good law in light of the Supreme

Court’s decision in Jones, 127 S. Ct. 910. The defendants have not filed a brief in response to

Peoples’s appeal.


                                          II. ANALYSIS

       In Jones, the Supreme Court explicitly rejected the Sixth Circuit’s interpretation of the

exhaustion requirements under the PLRA and held, in pertinent part, that “failure to exhaust is an

affirmative defense under the PLRA, and that inmates are not required to specially plead or

demonstrate exhaustion in their complaints.” 127 S. Ct. at 921. The Jones opinion makes clear that

the Sixth Circuit cases on which the district court relied in dismissing Peoples’s complaint applied

a now-discredited interpretation of the PLRA. See id. at 915, 922-23; cf. Okoro v. Hemingway,

481 F.3d 873, 873 (6th Cir. 2007) (reversing, on a Fed. R. Civ. P. 60(b) motion, the district court’s

dismissal of a prisoner’s civil rights complaint in light of Jones).


                                                 -3-
No. 06-1412
Peoples v. Choppler

                                   III. CONCLUSION

       Based on the foregoing analysis, we REVERSE the judgment of the district court and

REMAND the case for further proceedings consistent with Jones v. Bock.




                                            -4-